[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court, after having heard evidence finds that the allegations of the complaint have been proven in their entirety. The marriage of the parties is hereby dissolved. After consideration of the relevant statutory criteria and the arguments and proposed orders of the parties, the following orders are entered:
1. The parties shall have joint legal custody of the minor children. The primary residence of those children shall be with the plaintiff Wandy Bolorin. The defendant Eduardo Bolorin shall have reasonable access and visitation with the minor children as may be arranged between the parties. Mr. Bolorin shall provide at least twenty-four hours prior notice to Mrs. Bolorin of his intent to exercise visitation with the minor children. Further, Mr. Bolorin shall observe the dietary needs and restrictions of the minor children while they are in his care.
2. The defendant shall pay child support in the amount of $145.00 per week. In addition, he shall pay 28% of the child care costs, which at present amount to $56.00 per week. Child support arrears are found in the amount of $2,987.00 as of July 11, 2002. A payment of said arrears is ordered at the rate of $29.00 per week. An immediate wage withholding shall issue for payment of said sums.
3. Neither party shall pay or receive alimony.
4. Each party shall be entitled to keep the personal property listed on CT Page 8853 their respective financial affidavits, in addition, each party shall be responsible for the debts listed on their respective affidavits, except as provided herein. The defendant shall pay to the plaintiff the sum of $4,000.00 toward payment of the debt resulting from the repossession of the motor vehicle jointly owned by the parties. Said payment shall be made at the rate of $25.00 per week, and shall be made upon proof of demand made by the holder of said note or debt as against the plaintiff.
5. The plaintiff's maiden name shall be restored to her and she shall hereafter be known as Wandy Solis-Martoral.
6. Each party shall be responsible for their own counsel fees.
BY THE COURT
  ___________________ Robaina, J.